Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meghan McGovern on 18 Feb 2021.

The application has been amended as follows: 
In claim 19, line 7, “a ruffle formation structure” has been changed to --the ruffle formation structure--; and line 12, --than the first extent-- has been added after “a smaller extent”.
In claim 20, line 5, “an exterior” has been changed to --the exterior--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest an apparatus for forming a ruffled moldable material including a body having an extrusion opening, and a ruffle formation structure 
The closest prior art of record is considered to be Veit (U.S. Patent 2,723,424), disclosing an extrusion body 5 including an extrusion opening 4, and a ruffle formation structure 1 downstream of the extrusion opening for forming ruffled moldable material from the extruded moldable material; however, Veit does not teach or fairly suggest the ruffle formation structure being attached to an exterior of the body (such as at a first edge of the ruffle formation structure), and does not teach or fairly suggest the ruffle formation structure at least partially covering the extrusion opening, since the ruffle formation structure is spaced at a distance downstream of the extrusion opening.
KR 10-2014-0144649, cited in the International Search Report and Written Opinion (see the IDS filed on 25 Aug 2020), does not teach or fairly suggest the claimed apparatus or method, since structure 33 is attached to the body 20 and includes the extrusion opening 35 (note in particular that body 20 by itself, without structure 33, does 
Note that Trotignon (U.S. Patent 5,028,466) discloses an extruder including a mask 3 movably covering the extrusion opening 2 at the exterior thereof; however, mask 3 is not a ruffle formation structure but rather is a structure which selectively opens and closes portions of the extrusion opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES P MACKEY/Primary Examiner, Art Unit 1744